BREYER, Circuit Judge
(concurring and dissenting).
I.

Concurrence

The majority holds that the First Amendment, as interpreted by the Supreme Court in Elrod and Branti, protects a government employee (in a “nonpolitical” position) from demotion to an “unreasonably inferi- or” work status because of membership in a particular political party. I concur in this holding. The Elrod/Branti text that the majority quotes, see pp. 1214-15, supra, indicates that the opinions’ rationale is not limited to discharges; and, it is difficult to *1224see how the First Amendment can prohibit politically motivated discharge, yet not prohibit politically motivated demotions or other personnel actions that are often just as serious. Thus I cannot say the majority’s reading of Elrod and Branti is wrong.
Moreover, the majority’s opinion fully recognizes that “political retaliation” cases, such as those before us, embody not one, but two sets of potentially conflicting interests. On the one hand, the First Amendment protects a government employee’s association with others in a political party. On the other hand, a major reason the Constitution protects associational interests is so that individuals can join together in working to elect a government that will create practical programs of administration to carry out the policies they advocate. Thus when courts apply the First Amendment to protect political associational interests of government employees, they must recognize not only that the lack of any protection can open the door to unwarranted, politically based victimization, but also that too much judicial intervention may unjustifiably interfere with the electorate’s ability to see its political aims translated into action.
The majority has made a fine effort to reconcile these competing interests. On the one hand, it permits suits designed to show a serious, politically motivated “demotion.” On the other, it seeks to prevent juries from simply supplanting civil service commissions — by insisting that the relevant harm be severe, that it be shown by clear and convincing evidence, and that it correspond roughly to the types of significant harm that the court illustrates with examples. To maintain adequate flexibility for an administration, particularly a new administration, to implement new policies, the court constructs the “changeover” defenses, and creates rules of “deference” for the factfinder, whether judge or jury. In short, the judicial machinery is carefully calibrated to meet competing constitutional needs.
Yet, I must confess to doubts. For one thing, will these standards prove sufficient to protect the administrative (and, ultimately, the electorally-based, democratic) need for flexibility? Suppose, as in 1971, a new Federal Trade Commission chairman wished to reinvigorate a moribund agency. Suppose the new chief wished to change the responsibilities of top-level civil servants, bringing those more likely sympathetic to new policies closer to the center of power. Further, suppose that a higher percentage of those persons whom he wished to entrust with increased responsibility, persons whom he believed more sympathetic to his policies, belonged to the newly elected political party. Will not many of those replaced find that their job responsibilities have “been substantially narrowed,” leaving them without “supervisory authority over matters of comparable significance,” p. 1219, supra, or that their (nonpolitieal) jobs, which previously embodied “exciting and responsible work,” now involve “only a few routine and technical assignments?” Id. Will it be possible to prove in court that the new, replacement group of “top lieutenants” is more capable than the old? Might not the new chief have based changes in responsibility in part upon what he has heard informally, or even sensed, including matters which (because they are impressionistic or even derogatory) other administrators cannot or will not testify about in a court? Compare American Bar Association, Report of the Commission to Study the Federal Trade Commission (1969) (detailing need for revitalization at FTC) with President’s Advisory Council on Executive Organization, A New Regulatory Framework: Report on Selected Independent Regulatory Agencies (“The Ash Report”) (1971) (advocating restructuring of responsibilities to centralize authority in independent agencies).
Of course, the majority has dealt with this problem by allowing the government to defend against a charge of politically motivated acts by demonstrating that the changes were part of a policy initiative, and the majority insists that judge or jury “defer” to that determination. Yet, a plaintiff (a Republican when Democrats are in power, or vice versa) will still win unless “an employer can show a reasonable basis for believing that ... [the employee to whom *1225plaintiff’s responsibilities were shifted] is more likely to help implement the new policies than an employee who is a member of an opposing political party.” P. 1221, supra (emphasis added). Can a department chief know what he will, or will not, be able to show (to “establish by a preponderance of the evidence”) at some future time in court, before a jury, rather than before a more expert civil service board? Without such knowledge, can he act boldly enough to translate the will of an electing majority into workable policy? Will politically appointed department heads, without such knowledge, and fearing damage judgments after court battles, tend to follow the path of least resistance, namely, the status quo? Will the inevitable, serious, and unknown risk of liability contribute to bureaucratic inertia? At a minimum, a new official trying to implement new policies will have to document his reasons for each change of administrative responsibilities and employee transfer, thereby transforming fairly routine administrative changes into changes that the Constitution permits only for “cause,” with an accompanying need for legal documentation of that “cause.”
For another thing, despite the majority’s standards, it may prove difficult to prevent the courts from being swamped with a vast number of plaintiffs complaining of the sorts of personnel actions that a civil service board can more properly and more fairly decide. (For examples of administrative grievance procedures already in place, see 5 U.S.C. § 1206 (authorizing and directing the Special Counsel of the federal Merit Systems Protection Board (“MSPB”) to investigate prohibited personnel practices on request); 5 U.S.C. §§ 7512, 7513(b)-(d), 7701(a), 7702, 7703(a) (1982), § 7543 (1982 & Supp. II 1984) (providing, for all significant adverse actions taken against civil servants, agency notice, hearing or opportunity to answer, appeal to the MSPB, review by the Equal Employment Opportunity Commission in cases involving alleged discrimination, and judicial review of MSPB decisions); P.R.Laws Ann. tit. 3, §§ 1301— 1431 (1978 & Supp.1986) (detailing protections against improper employment practices under the Puerto Rico Public Service Personnel Act).) We know that when the governorship of Puerto Rico changed hands in 1984, about 300 plaintiffs who lost their jobs brought suit, out of about 600 in “trust” or “confidence” positions who were dismissed, in turn out of about 3,700 civil servants who were employed in “trust” or “confidence” positions in a civil service of about 160,000. See Juarbe Angueira v. Arias, 831 F.2d 11, 14 (1st Cir.1987). Our decision today opens the door of the federal courts to all those in the civil service, including those towards the bottom of this vast pyramid, who might claim that a significantly adverse personnel action rested on political motives. My experience with those of the 300 “dismissal” cases that have reached this court leaves me uncertain of the abilities of the federal courts, insulated from the political process, to determine which specific jobs in fact are politically sensitive (let alone which “job duties” are “politically sensitive,” see p. 1221, supra)', and, it has made me aware of the concomitant risk of constitutionally freezing into permanent place the civil service structure of the moment.
Despite these doubts, I join the majority opinion, because Elrod and Branti, in my view, mandate the majority’s result. At the same time, these doubts prevent me from joining in the disposition of Torres Hernandez v. Padilla.
II.

Dissent: Torres Hernandez

A reading of the record in Torres Hernandez, disbelieving all defense witnesses and believing all that plaintiff says, leads me to conclude that the most that plaintiff could show is the following:
a. In 1981, the Mayor (PDP) faced a Municipal Assembly dominated by the other party (NPP). He knew that the plaintiff was an NPP activist. He was having great difficulty dealing with the Assembly.
b. In March 1981, the Mayor found out that the plaintiff, his chief personnel officer, was having lunch at the City Hall with Municipal Assembly officials, in-*1226eluding the Secretary of the Assembly. He told her not to do so.
e.In April 1981, the Mayor met with plaintiff and (in her words) “indicated to [her] that he was tired, that he was fed up with both the PDP and the NPP.” Plaintiff added:
In that conversation, or at that meeting that the Mayor and I had in private, and with Your Honor’s permission I’m going to use an improper word, he said to me, “Maria Teresa, I’m going to tell you something David [an NPP member] told me: a leader of the Popular Democratic Party, that is himself, is a fool, a sucker, because he thinks Maria Teresa is Popular and Maria Teresa is one of ours.”
d. In July 1981 (and again in March 1982), the Mayor was having a hard time getting his budget passed. He again asked plaintiff not to make regular visits to his political opponents at the Municipal Assembly. He seemed angry.
e. At some point, two “irregular” (positions outside of the permanent civil service classification system) employees in plaintiffs division were dismissed; another (who, according to plaintiff, did not like to work Mondays or Fridays) was transferred. All were members of the NPP. Two others were retained; one of these was PDP, one was NPP. Three others were hired; the record does not show their party affiliation.
f. In February 1983 (one and one-half years later), the Mayor hired a special assistant who bossed plaintiff around, gave her a smaller desk, and told her to work on file updating.
g. In May 1983, the Mayor wouldn’t let plaintiff go on a planned vacation. He gave as an excuse that she was needed because her assistant was sick. The assistant did not seem very sick. Plaintiff had a nervous breakdown and left work.
h. In January 1984, after recovering from the breakdown, plaintiff returned to work and asked for a relocation (on advice from her doctors). The Mayor sent her to the Health Department where she was given (arguably) menial work, but continued to be paid the same salary she had as a personnel officer. She must have been satisfied, for she has complained, not about this job, but about being transferred back to her old job.
i. She ran into the Mayor one day. He seemed cold and distant. This scared her.
j. In March 1984, the Mayor ordered her back to her old job. He berated her, apparently because her plan to get him a larger payroll check by lowering his payroll retirement deduction backfired, leaving him with a demand for money from the retirement commission. (Could this be why he was a little cold and distant?) Plaintiff had another breakdown.
I would include, as an illustration of circumstances in which a plaintiff can not prevail, the very facts of this case. I would hold that plaintiff has not made out a case of unlawful politically motivated demotion. She fails because the bulk of the evidence she relies upon to prove “political motivation,” namely, her lunchtime meetings with NPP officials, are, at best, ambiguous in respect to whether (given the circumstance of her working relationship with the mayor) they constitute activity that the Constitution protects.
To permit a finding of liability and assessment of damages on the basis of these facts would suggest, for example, that a mayor of Chicago could not forbid his personnel officer to hold lunchtime meetings with opposition city council members. It would suggest that the head of the federal Office of Management and Budget, during a time of budget crisis, could not try to control meetings between his top civil servants and the Speaker of the House of Representatives (or his staff). Such a finding would place serious, if not insurmountable, obstacles before a mayor who wishes to run his own personnel office and to overrule a civil servant whom he sees as an obstacle, or who hires a non-civil service staff assistant to help him to supervise the running of the office. It would mean that a mayor must either give full personnel responsibilities to a person he sees as a political activist meeting regularly with his *1227political enemies or build a documented case that will show by a “preponderance of the evidence” in court that there is “cause” for transfer. Indeed, since the only other evidence of political favoritism in this case consists of the fact that the Mayor also dismissed three other employees who were members of the NPP, two of whom held “irregular” positions, the decision also requires the Mayor to document reasons for these decisions (even if those dismissed see no problem), thereby transforming low-ranking irregular jobs into a form of tenured employment. If liability were assessed in this case, the only safe course of action for a newly elected mayor would be to change as few responsibilities as possible, to work with the inherited administrative structures, to accept the most serious limitations on his ability to bring about change. That is why I think the conduct at issue in this particular case is properly governed by civil service rules, not the Constitution of the United States.
For these reasons, while I join the opinion of the majority, I would not remand the case of Torres Hernandez v. Padilla for reconsideration.